                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ANN M HERNANDEZ,                                  §
                                                  §
                  Plaintiff,                      §            SA-20-CV-00416-FB
                                                  §
vs.                                               §
                                                  §
C R BARD INCORPORATED, BARD                       §
PERIPHERAL VASCULAR                               §
INCORPORATED,                                     §
                                                  §
                  Defendants.                     §
                                                  §


                                           ORDER

       Before the Court in the above-styled cause of action is Defendants C.R. Bard, Inc. and

Bard Peripheral Vascular, Inc.’s Motion to Withdraw Richard B. North, Jr. as Counsel of Record

[#9]. The Court will grant the motion.

       IT IS THEREFORE ORDERED that Defendants C.R. Bard, Inc. and Bard Peripheral

Vascular, Inc.’s Motion to Withdraw Richard B. North, Jr. as Counsel of Record [#9] is

GRANTED.

       IT IS FURTHER ORDERED that Richard B. North, Jr. of Nelson Mullins Riley &

Scarborough LLP, Atlantic Station, 201 17th St. NW, Suite 1700, Atlanta, GA 30363, is hereby

withdrawn as attorney of record for Defendants.

       IT IS FURTHER ORDERED that Elizabeth C. Helm of Nelson Mullins Riley &

Scarborough LLP, Atlantic Station, 201 17th St. NW, Suite 1700, Atlanta, GA 30363, will

remain as lead counsel for Defendants.




                                                  1
      IT IS FURTHER ORDERED that Melissa D. Matthews of Hartline Barger, LLP, 8750

N. Central Expy, Ste. 1600, Dallas, Texas 75231, will remain as Texas local counsel for

Defendants.

      SIGNED this 8th day of April, 2020.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                              2
